The majority decides to ignore the plain language of the felony-sentencing statutes concerning a defendant upon whom the trial court imposes community-control sanctions.  It ignores the legislature's mandate to inform the defendant of the specific prison term that would be imposed for such a violation.  R.C. *Page 226 2929.15(B) states that the if a trial court opts to impose a prison term the prison term imposed on the defendant "shallnot exceed the prison term specified in the notice provided to theoffender at the sentencing hearing * * *."  How much clearer could the legislature be?  The statute obviously says what it says.
The majority states as follows: "R.C. 2929.19(B)(5) states that when the sentencing court is informing the offender that it may impose a prison term if the offender violates a community-control sanction, the sentencing court `shall indicate the specific prison term that may be imposed as a sanction for the violation, as selected by the court from the range of prison terms for the [underlying] offense pursuant to [R.C.]2929.14.'" (Emphasis added.) The majority opinion then goes on to blithely ignore the statute by judicially legislating the word "specific" out — or just ignoring it.
Courts are not at liberty to ignore the words of the legislature. By doing so, the majority opinion judicially abrogates the legislature's intent. Here, the trial court informed Mynhier of the maximum prison term that could be imposed for the underlying offenses. This was insufficient.
R.C. 2929.15(B) clearly contemplates a distinction between telling a defendant of a specific term and telling a defendant of a potential maximum term. If it meant that notifying the defendant of the maximum term was sufficient, the above language would be superfluous. The legislature's intent was obviously this: the defendant has to be told, "Comply with the terms of the community-control sanctions or you go to jail for ___." Thus, by saying that, if the defendant violates, the most that can be given is what was originally specified; the legislature meant "a deal is a deal — mess up and here's what happens." Had the legislature wished the trial court to merely inform a defendant of the potential maximum, it could have said so. It did not — it said just the opposite.
This court clearly acknowledged the clear mandates of the statute inState v. Akins.19 In that case we stated that a trial court "may not exceed the specific prison term specified in the original notice provided to the offender." We concluded that "the proper practice when imposing community control is to specifically notify the offender at the sentencing hearing or the plea hearing of the possible penalty that may be imposed if he violates the conditions of community control."
Is the majority overruling State v. Akins? If so, it needs to be candid and provide the rationale for doing so. Vacillation is the enemy of the orderly administration of justice. We have a duty to the trial courts of this district to *Page 227 
interpret statutes consistently and to provide direction, so the proper procedures are clear. We did so in Akins. (The events of the present case all occurred before Akins was decided, so the trial court did not have the benefit of that decision.) Now, a different panel of this court impliedly overrules that case by ignoring the words of the statute. We, thus, fail in our duty to the trial courts.
The statute is clear, and State v. Akins is the controlling precedent in this district. I would conclude that because the trial court failed to forewarn Mynhier of the specific prison term it would impose for a violation of the community-control sanction, he could not be sentenced to prison for a violation of the sanction.
I concur in the balance of the majority's opinion.
19 See State v. Akins (Dec. 22, 2000), Hamilton App. No. C-000168, C-000169, and C-000170, unreported. But, see, State v. Curtis (Feb. 9, 2001), Hamilton App. No. C-000383, unreported.